25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.David Lee RUSHER, a/k/a Donald David Rusher, Defendant Appellant.
No. 93-7176.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 18, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Senior District Judge.  (CR-90-158-G)
David Lee Rusher, Appellant Pro Se.
Douglas Cannon, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for a new trial under Fed.R.Crim.P. 33.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  United States v. Rusher, No. CR-90-158-G (M.D.N.C. Oct. 19, 1993).  We have considered Appellant's supplemental brief and grant his motion to submit that brief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 To the extent that Rusher claimed suppression of evidence and knowing use of perjured testimony, his motion was untimely.  Fed.R.Crim.P. 33